Holmes, J.,
concurring. I must concur in the judgment here, but do so reluctantly because the phraseology of the statute would so require. However, the result is not a reasonable one, in my view, in that I believe that the public policy inherent in the Traffic Code should logically provide that all vehicles involved in apprehension of those involved in violations should be marked in a distinctive manner or color. It would seem that there is no more reasonable basis for a vehicle being used full-time in traffic enforcement to be appropriately marked as a police vehicle than one being utilized basically for security purposes, but also occasionally used, as here, for apprehending traffic violators.
C. Brown, J., concurs in the foregoing concurring opinion.